      Case 1:18-cv-03456-AJN-GWG Document 135 Filed 12/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                               12/11/2020
 Dedra De La Rosa,

                           Plaintiff,
                                                                     18-cv-3456 (AJN)
                   –v–
                                                                          ORDER
 Pure Green NYC 8th Street Corp.,

                           Defendant.


ALISON J. NATHAN, District Judge:

           The Southern District of New York has reconfigured courtrooms and other spaces in its

courthouses to allow civil jury trials to proceed as safely as possible during the COVID-19

pandemic. Under the centralized calendaring system currently in place, the Clerk’s Office

schedules up to three jury trials to begin on each day of jury selection: a primary case and up to

two back-up cases that may proceed in its place if the primary case does not go forward.

           On October 27, the parties informed the Court that they wished to proceed to trial during

the week of March 1, 2021. See Dkt. No. 130. The Court accordingly requested a jury trial for

that date and the Clerk’s Office has now notified the Court that this case has been placed on the

jury trial list for March 2, 2021. The case must be trial-ready for that date. The case is third on

the list for jury trials for that day. This means that the case will not proceed on March 2, 2021, if

either of the other trials scheduled for that date go forward. If the case cannot proceed on the

scheduled date, the Court will seek another jury trial date for as soon as possible thereafter. As

soon as the Court confirms that the matter will proceed on March 2, 2021, it will inform the

parties.
     Case 1:18-cv-03456-AJN-GWG Document 135 Filed 12/11/20 Page 2 of 2




       The Court previously entered a schedule for the submission of joint pretrial materials,

which are due February 25, 2021. See Dkt. No 130. A final pretrial conference is scheduled for

February 26, 2021, at 1:00 p.m. See id.

       SO ORDERED.

    Dated: December 11, 2020
           New York, New York
                                                    ____________________________________
                                                              ALISON J. NATHAN
                                                            United States District Judge
